Citation Nr: 1206760	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for an abdominal aortic aneurysm, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for cardiovascular disease, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied service connection for diabetes mellitus, type II, claimed as due to herbicide exposure and denied service connection for an abdominal aortic aneurysm and cardiovascular disease, each claimed as secondary to diabetes mellitus, type II.   In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In November 2011, the Veteran submitted additional medical evidence directly to the Board and the Veteran's represented provided a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Initially, the Board notes that the Veteran has been diagnosed with diabetes mellitus, type II, as reflected in VA treatment records.  The Veteran initially asserted that he was exposed to Agent Orange during a visit to the Republic of Vietnam.  However, he now asserts that his diabetes mellitus, type II is due to Agent Orange exposure during his service at the Takhli Royal Thai Air Base in Takhli, Thailand.  Specifically, he asserts that during the time he was there, from January 1967 to January 1968, E4's and below shared a designation of "air police augmentee" and as such had duties on and near base perimeters and in the bomb dumps.  The service personnel records reflect that the Veteran served as a disbursement specialist during his service in Thailand and confirm service at the air base.

The Veteran submitted a document from the Department of Veterans Affairs website which indicates that veterans who served at the Takhli Royal Thai Air Base in Takhli, Thailand, near the air base perimeter, anytime between February 28, 1961 and May 7, 1975, may have been exposed to Agent Orange.

Service connection for disability claimed as due to exposure to Agent Orange may be established by showing that the claimant has a disease, listed in 3.309(e), that is manifested within the applicable time period, or by showing that the claimed disability is, in fact, causally linked to such exposure.  38 U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309.  See also Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Diabetes mellitus, type II, is one of the disabilities subject to presumptive service connection on the basis herbicide exposure, to include Agent Orange.

The Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides where such herbicide exposure is claimed to have occurred in a vicinity other that the Republic of Vietnam, the demilitarized zone (DMZ) in Korea, or Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that where a Veteran provides sufficient information regarding the approximate dates, location, and nature of the alleged exposure, a detailed statement of the Veteran's claimed herbicide exposure should be furnished to the Compensation and Pension (C&P)  Service via e-mail, and a review requested of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicide were used as alleged.  If the exposure is not verified by the C&P Service's review, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.
The Board also notes that in an April 2009 memorandum, VA's JSRRC coordinator issued a formal finding of a lack of information required to verify the claim Veteran's claim of in-country service in the Republic of Vietnam.  However, it does not appear that the RO has attempted to verify the nature of the Veteran's service in Thailand.  Therefore, the RO should attempt to verify the nature of the Veteran's service in Thailand and any associated alleged herbicide exposure in accordance with the procedures provided in VA's Adjudication Procedure Manual.  The United States Court of Appeals for Veterans' Claims has consistently held that the evidentiary development procedures provided in VA's Adjudication Procedure Manual, M21-1MR, are binding.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with the applicable M21-1MR provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with evidentiary development called for by the M21-1MR).

While these matters are on remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island, dated in June 17, 2009; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 17, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met and that the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran provide any additional details concerning his alleged herbicide exposure, to include the approximate dates (within a two-month specific date range).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted to the Board in November 2011 (notwithstanding the waiver of initial RO consideration of the evidence).

As a final matter, the Board also points out that, as any decision with respect to the claim for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, may affect the Veteran's claims for secondary service connection for abdominal aortic aneurysm and cardiovascular disease, these claims are inextricably intertwined with the claim for service connection for diabetes mellitus, type II.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claims for service connection for abdominal aortic aneurysm and for cardiovascular disease, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Providence VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since June 17, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  If the RO receives from the Veteran sufficient information verifying the approximate dates, location, and nature of the alleged exposure to Agent Orange during service at the Takhli Royal Thai Air Base in Takhli, Thailand during such service from the Veteran, the RO should furnish the Veteran's detailed description of exposure to C&P Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and
request a review of DoD's inventory of herbicide operations to determine whether herbicides were used, as alleged.

If the Veteran fails to provide the requested detailed information regarding his exposure to Agent Orange during service in Takhli, Thailand, the RO should refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for diabetes mellitus, type II, as due to herbicide exposure, and for abdominal aortic aneurysm and for cardiovascular disease, each claimed as secondary to diabetes mellitus, type II.  The RO should adjudicate each claim on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

